ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Nicholaus Rericha (Reg. # 62,855) on August 12, 2022.
The application has been amended as follows:	Claim 1 has been amended as follows:	An electronic assembly comprising:	a lower dielectric layer;	an upper dielectric layer;	a lower MIO layer;	an upper MIO layer, wherein  are defined by the lower dielectric layer, the upper dielectric layer, the lower MIO layer and the upper MIO layer; and	a semiconductor device, wherein:		a lower surface of the semiconductor device is bonded to an upper surface of the lower MIO layer; and		an upper surface of the semiconductor device is bonded to a lower surface of the upper MIO layer.	Claim 6 has been amended as follows:	The electronic assembly of claim 1, wherein:	the lower MIO layer is bonded to the lower dielectric layer; and	the upper MIO layer is bonded to the upper dielectric layer.	Claim 10 has been amended as follows:	An electronic assembly comprising:	a lower dielectric layer;	an upper dielectric layer;	a lower MIO layer;	an upper MIO layer		the upper MIO layer is bonded to the upper dielectric layer;		an upper fluid chamber and a lower fluid chamber are defined by the lower dielectric layer, the upper dielectric layer, the lower MIO layer and the upper MIO layer;		a lower surface of the semiconductor device is bonded to an upper surface of the lower MIO layer; and		an upper surface of the semiconductor device is bonded to a lower surface of the upper MIO layer.	Claim 18 has been amended as follows:	An electronic assembly comprising:
a first semiconductor assembly comprising a first lower MIO layer, a first upper MIO layer, and a first semiconductor device; and
a second semiconductor assembly comprising a second lower MIO layer, a second upper MIO layer, and a second semiconductor device; 
a lower dielectric layer; 
an upper dielectric layer;
an upper fluid chamber between the first semiconductor assembly and the second semiconductor assembly; and
a lower fluid chamber between the first semiconductor assembly and the second semiconductor assembly,
wherein:
the upper fluid chamber and the lower fluid chamber are defined by the lower dielectric layer, the upper dielectric layer, the first lower MIO layer and the first upper MIO layer;
a lower surface of the first semiconductor device is bonded to an upper surface of the first lower MIO layer;
an upper surface of the first semiconductor device is bonded to a lower surface of the first upper MIO layer;
a lower surface of the second semiconductor device is bonded to an upper surface of the second lower MIO layer; and
an upper surface of the second semiconductor device is bonded to a lower surface of the second upper MIO layer.
	Claims 19-20 has been cancelled.
Reasons for Allowance
Claims 1-18 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“wherein an upper fluid chamber and a lower fluid chamber are defined by the lower dielectric layer, the upper dielectric layer, the lower MIO layer and the upper MIO layer”	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 10-17 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 10, and at least in part, because claim 10 recites the limitations: 	“an upper fluid chamber and a lower fluid chamber are defined by the lower dielectric layer, the upper dielectric layer, the lower MIO layer and the upper MIO layer”	The aforementioned limitations in combination with all remaining limitations of claim 10, are believed to render said claim 10 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claim 18 the allowability resides in the overall structure and functionality of the device as recited in the independent claim 18, and at least in part, because claim 18 recites the limitations: 	“the upper fluid chamber and the lower fluid chamber are defined by the lower dielectric layer, the upper dielectric layer, the first lower MIO layer and the first upper MIO layer”	The aforementioned limitations in combination with all remaining limitations of claim 18, are believed to render said claim 18 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhengfu J Feng/Examiner, Art Unit 2835August 13, 2022


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835